                                                                                           FILED
                                                                                  2019 Jan-22 PM 02:10
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION
DYNCORP INTERNATIONAL, LLC                 )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No.: 5:18-cv-1166-LCB
                                           )
MD HELICOPTERS, INC.                       )
                                           )
      Defendant.                           )

                   MEMORANDUM OPINION AND ORDER

      Before the Court is defendant MD Helicopters, Inc. (“MDHI”), Motion to

Transfer Venue Under 28 U.S.C. § 1404(a). (Doc. 15). According to MDHI, the

present case should be transferred to the United States District Court for the

District of Arizona based on a forum-selection clause contained in its contract with

the plaintiff. For the reasons that follow, this Court finds that the motion is due to

be DENIED.

                                   Background

      For the purposes of this memorandum, a detailed explanation of the parties’

controversy is unnecessary. It is sufficient to explain that the Department of the

Army awarded a prime contract to MDHI under which MDHI was to provide

logistics and support to the Afghanistan Air Force. In turn, MDHI entered into a
subcontract (“the Subcontract”) 1 with DynCorp International (“DI”) for supplies

and services to be used in connection with MDHI’s performance under its contract

with the Army. DI has sued MDHI alleging, among other things, breach of the

Subcontract.

       As noted, the Subcontract contained a forum-selection clause which

provides, in pertinent part:

       BUYER and SELLER 2 agree to timely notify each other of any claim,
       dispute or cause of action arising from or related to this Subcontract,
       and to negotiate in good faith to resolve any such claim, dispute or
       cause of action. To the extent such negotiations fail, BUYER and
       SELLER agree that any lawsuit or cause of action that arises from
       or is related to this Subcontract may be filed with and litigated
       only in a court of competent jurisdiction within the state from
       which this Agreement was issued.

(Doc. 15-2, p. 24)(Emphasis added).                The Subcontract does not specifically

identify Arizona or Alabama as the state in which any disputes must be resolved.

Rather, the clause provides that the forum court will be “within the state from

which [the Subcontract] was issued.” Id. In its motion to transfer, MDHI argues

that the Subcontract was “issued” from its corporate headquarters in Arizona.

Therefore, MDHI says, the forum-selection clause dictates that this action be

brought in the United States District Court for the District of Arizona.
1
  A copy of the Subcontract was attached as Exhibit B to MDHI’s motion to transfer. (Doc. 15-
2).
2
  In a prior section of the Subcontract, the term “BUYER” was defined as “MD Helicopters, Inc.,
or the legal entity issuing this Subcontract ….” (Doc. 15-2, p. 13). “SELLER” is defined in the
same section as “DynCorp International LLC or the legal entity that contracted with BUYER
under this Subcontract.” Id.
                                               2
      DI argues that the Subcontract was “issued” in Alabama. In support of that

contention, DI states, among other things, that DI’s work on the Subcontract was

managed from Alabama, that the Subcontract was negotiated by the parties in

Alabama, and that the Subcontract was signed by DI in Alabama before being

emailed back to MDHI’s headquarters in Arizona. Additionally, DI notes that the

U.S. Army Contracting Command, who issued the prime contract to MDHI, is

based in Alabama. DI also argues that the forum-selection clause is ambiguous.

      The Subcontract contains two other provisions that inform this Court’s

decision. First, the Subcontract contains a provision entitled “No Interpretation

Against Drafter,” which provides:

      This Subcontract is the product of negotiations between the Parties
      and their respective counsel. Any rules of construction relating to
      interpretation against the drafter of an agreement shall not apply to
      this Subcontract and are expressly waived by Parties.

(Doc. 15-2, p. 29). It is undisputed that MDHI drafted the Subcontract. Second,

the Subcontract contains a choice-of-law provision, which provides: “[t]his

Subcontract and all matters arising from or related to it shall be governed by and

construed in accordance with the laws of the State of New York, excluding its

choice of law rules….” (Doc. 15-2, p. 19).

                                Discussion

      In its initial motion, MDHI appears to be operating under the premise that

the forum-selection clause specifically and unambiguously identified the United
                                        3
States District Court for the District of Arizona as the proper court in which to

bring a cause of action arising out of a dispute regarding the Subcontract. MDHI

cites several cases for the proposition that forum-selection clauses should generally

be enforced. See (doc. 15), citing M/S Bremen v. Zapata Off-Shore Co., 407 U.S.

1, 15 (1972)(forum selection clauses are enforceable            in the absence of

extraordinary circumstances); P & S Business Machines, Inc. v. Canon USA, Inc.,

331 F.3d 804, 808 (11th Cir, 2003)(forum-selection clauses are enforceable where

the parties are experienced professionals who negotiate freely and fairly); and

Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 589, 592 (1991)(enforcing

forum-selection clause would not be so unreasonable or inconvenient so as to

deprive a party of their day in court).

      However, in each of the above-cited cases, the forum-selection clause was

clear and unambiguous. See M/S Bremen v. Zapata Off-Shore Co., 407 U.S. at

2(“‘Any dispute arising must be treated before the London Court of Justice.’”); P

& S Business Machines, Inc. v. Canon USA, Inc., 331 F.3d at 806-7(suits between

the parties “shall be brought exclusively in a state or federal court situated within

the state of California.”); and Carnival Cruise Lines, Inc. v. Shute, 499 U.S. at 587-

88(all suits shall be litigated “‘before a Court located in the State of Florida,

U.S.A., to the exclusion of the Courts of any other state or country.’”).




                                          4
      As noted, the forum-selection clause in the present case does not identify

any particular state or court. Rather, it dictates that any disputes arising out of the

Subcontract are to be resolved “in a court of competent jurisdiction within the state

from which this Agreement was issued.” (Doc. 15-2, p. 24). In its response, DI

argued, among other things, that this clause is ambiguous because, it says, it is

susceptible to more than one reasonable interpretation. (Doc. 19), citing City of

N.Y. v. Pullman, Inc., 477 F. Supp. 438, 443 (S.D.N.Y. 1979)(“[W]here, as here

the [forum-selection clause] language is susceptible of both meanings, each equally

plausible, it may be said to be ambiguous.”). Therefore, DI says, its choice of

forum should be upheld.

      DI also points out that the Subcontract does not define the word “issue” or

“from which the Agreement was issued.”          MDHI attempts to circumvent this

deficiency by noting that the Subcontract does define the term “BUYER” as “MD

Helicopters, Inc., or the legal entity issuing this Subcontract or any Modifications

under this Subcontract.” (Doc. 15-2, p. 13). MDHI argues that this definition

designates them as the issuing party and, because their corporate headquarters are

in Arizona, the Subcontract was issued from Arizona. However, this Court does

not read that definition so broadly. DI does not dispute that MDHI is the party

who issued the Subcontract. However, the Subcontract says nothing about what it

means to “issue” the Subcontract nor does it provide where the agreement was


                                          5
issued from. The issuing party could “issue” the Subcontract from many locations.

While the Subcontract could certainly issue from the issuing party’s corporate

headquarters in Arizona - as MDHI argues - it could also issue from the state

where the agreement was negotiated and signed, i.e., Alabama. MDHI failed to

identify any provision of the Subcontract or other legal authority for its proposition

that a contract issues from the state in which the issuing party is headquartered.

Accordingly, this Court finds the forum-selection clause to be ambiguous.

      Either party in this case could have identified a specific state or court in the

forum-selection clause the same way they did in specifying New York in the

choice-of-law clause. Ordinarily, ambiguities in contracts are construed against

the drafting party – in this case, MDHI. However, the parties in the present case

also agreed to a clause that essentially invalidates that rule of construction. (Doc.

15-2, p. 29)(“Any rules of construction relating to interpretation against the drafter

of an agreement shall not apply to this Subcontract and are expressly waived by

Parties.”) At the hearing on this motion, counsel for DI asserted that that particular

provision was unlawful. This Court also questions the validity of a clause that

purports to alter the rules of construction in this manner. However, that issue need

not be decided. Even assuming that the clause is valid, MDHI cannot prevail.

      If the forum-selection clause cannot be construed against the drafter, then it

certainly cannot be construed against the non-drafting party.        That leaves an


                                          6
ambiguous clause that the Court cannot construe in favor of or against anyone.

The only rational course to take is to disregard the forum-selection clause in its

entirety. Doing so leads to the conclusion that DI’s choice of the Northern District

of Alabama as the forum in which they filed the suit is where the case should be

heard. In Wilson v. Island Seas Investments, Ltd., 590 F.3d 1264, 1269 (11th Cir.

2009), the Eleventh Circuit held that “[a] plaintiff’s choice of forum is entitled to

deference, and there is a presumption in favor of a plaintiff's choice of forum ...”

State courts in New York would reach the same conclusion. See Anagnostou v.

Stifel, 204 A.D.2d 61, 61, 611 N.Y.S.2d 525, 525 (1994) citing Waterways Ltd. v.

Barclays Bank PLC, 174 A.D.2d 324, 327, 571 N.Y.S.2d 208, quoting Gulf Oil

Corp. v. Gilbert, 330 U.S. 501, 508, 67 S.Ct. 839, 843, 91 L.Ed. 1055)

(“Generally, ‘[u]nless the balance is strongly in favor of the defendant, the

plaintiff's choice of forum should rarely be disturbed.’”).

      We note that MDHI offered no grounds aside from the forum-selection

clause for transferring the case to Arizona. Additionally, MDHI does not argue

that the Northern District of Alabama is otherwise improper. Because this Court

finds that the forum-selection clause is meaningless, there are no other grounds on

which MDHI could possibly prevail. Accordingly, DI’s choice of the Northern

District of Alabama as the forum in which to bring this law suit will be given

deference.


                                          7
For the foregoing reasons, MDHI’s motion to transfer is DENIED.

DONE and ORDERED January 18, 2019.



                           _________________________________
                           LILES C. BURKE
                           UNITED STATES DISTRICT JUDGE




                                8
